Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Wienand’s concentration of Pt in the trap layer is less than 1%, and Purvis’s concentration of Pt in the trap layer is at least 8%. Therefore, Applicant alleges Wienand’s alumina (99%) has “high purity” and alleges Purvis’ alumina (92%) does not have “high purity.” Therefore, one skilled in the art would not have been motivated to combine Wienand with Purvis because Wienand teaches one must use Pt in “high purity” alumina, and Purvis alumina is not considered “high purity.”

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Purvis teaches using a single alloy layer of alumina as a main component and 8 to 38 wt. % of platinum in a high temperature protection layer provides superior resistance to oxidation. Wienand teaches most aspects of the instant invention (see office action rejection claim 1).  However, Wienand does not explicitly teach the range of platinum or purity level of Aluminum oxide of protection layer.  Nonetheless, the skilled artisan would know too that 8-32 wt.% would suppress oxidation and also provide protection for the temperature sensor. A person having ordinary skill in the art would have been able to determine using routine experimentation 

Therefore, one of skill in the art would have been motivated to combine Wienand with Purvis.

 Second, Applicants argue that Wienand discloses ceramic glass as a component of the trap layer and this is a different material than Applicant’s claimed trap layer of claims 1 and 2 because claims 1 and 2 recite alumina as the main component of the trap layer. Thus, the composition of claimed trap layer and the composition of the trap layer of Wienand are different.

It is noted that the features upon which applicant relies (excluding ceramic glass in trap layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Wienand’s invention (see office action for example for rejection claim 1) a trap layer (7 and 10) that contains alumina as a main component (Col.8; Line 54), and that is formed on the main surface (top surface of 2) of the ceramic substrate (1 and 2) so as to cover the resistance pattern (3).
Thus, Wienand’s trap layer recite the composition of the claimed trap layer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wienand; et al. (US 8183974 B2, “Wienand”) in view of Purvis et al. ("The effects of platinum concentration on the oxidation resistance of superalloys coated with single-phase platinum aluminide"; "Purvis").

Regarding claim 1, Wienand in FIG.2 discloses a temperature sensor element  comprising: a ceramic substrate (1 and 2; Col.7 line 36); a resistance pattern (3) that contains platinum as a main component (Col.7,  line 18-19), and that is formed on a main surface (top surface of 2) of the ceramic substrate (1 and 2); and a protective film layer (7, 10, 11; Col.6 lines 46 and 60-63) that covers the resistance pattern (3) ; wherein: the protective film layer (7, 10, 11) includes: a trap layer (7 and 10) that contains alumina as a main component (Col.8; Line 54), and that is formed on the main surface (top surface of 2) of the ceramic substrate (1 and 2) so as to cover the resistance pattern (3); and an overcoat layer (11) (Col.6; Line 63), and that is formed on the trap layer (7, 10); and the overcoat layer (11) does not contain platinum (Col.6; 63).
Wienand fails to disclose the overcoat layer (11) contains alumina as a main component.
However, Wienand teaches the overcoat layer 11 is an additional passivation layer (Col 6, line 60-66).  Further, Wienand discloses in (Table 1, line 1) that alumina is known in the art to be a passivation layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alumina as the passivation layer as taught by Wienand because alumina is known as a preferable passivation and diffusion barrier layer to protect resistance film pattern as suggested by Wienand (at least at Col.9, line 39-42).



However, in the same field of endeavor, Purvis uses 8 to 38 wt.% of platinum in a high temperature platinum aluminide coatings on the layers of sensors or other devices such as turbine hardware (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8-38 wt.% platinum of Purvis for a part of Wieland’s trap layer (10). One of ordinary skill in the art would have been motivated to make this modification in order to suppress unwanted chemical reactions in high temperatures as suggested by Purvis (page 1, Introduction, lines 5-6).


Regarding claim 2, Wienand in FIG.2 discloses a temperature sensor element comprising: a ceramic substrate (1); a surface smoothening layer (2) that contains alumina as a main component (Col.7, line 2), and that is formed on a main surface (top surface of 1) of the ceramic substrate (1); a resistance pattern (3) that contains platinum as a main component  (Col.7, line 19), and that is formed (Col.8 Line 52) on the surface smoothening layer (2); and a protective film layer (7,10,11) that contains alumina as a main component (Col.6 Line 52 and 61-63 and Col.8 line 54), and that covers the resistance pattern (3); wherein: the protective film layer (7, 10, 11) includes: a trap layer (7, 10) that is formed on the surface smoothening layer (2) so as to cover the resistance pattern (3); and an overcoat layer (11) that is formed on the trap layer (7, 10); and the overcoat layer (11) does not contain platinum (Col.8 line 63).

Wienand fails to disclose both the surface smoothening layer (2) and the trap layer (7 and 10) contain 2 to 30 vol% of platinum.

However, in the same field of endeavor, Purvis uses 8 to 38 wt.% of platinum in a high temperature platinum aluminide coatings on the layers of sensors or other devices such as turbine hardware (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8-38 wt.% platinum of Purvis for a part of Wieland’s trap layer (10) and smoothening layer (2). One of ordinary skill in the art would have been motivated to make this modification in order to suppress unwanted chemical reactions in high temperatures as suggested by Purvis (page 1, Introduction, lines 5-6).

Regarding claim 3, Wienand in view of Purvis discloses a temperature sensor element according to Claim 1, wherein: the trap layer (7,10) has a two-layer structure including a lower layer (7) and an upper layer (10); the lower layer is smaller in content of platinum (layer 7 is made of aluminum oxide ceramic (Al2O3)) than the upper layer and contains 0 10vol% of platinum; and the upper layer (10)  contains platinum ( Col.6 line 61-62; layer 10 doped with Pt).

Wienand fails to disclose the upper layer contains 2 to 30 vol.% of platinum and lower layer contains 2 to 10% platinum.
However, in the same field of endeavor, Purvis uses 8 to 38 wt.% of platinum in a high temperature platinum aluminide coatings on the layers of sensors or other devices such as turbine hardware (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8-38 wt.% platinum of Purvis for a part of Wieland’s trap layers (10 and 7). One of ordinary skill in the art would have been motivated to make this 

Regarding claim 5, Wienand in view of Purvis discloses a temperature sensor element according to Claim 2, wherein: the trap layer (7,10)  has a two-layer structure including a lower layer (7) and an upper layer(10) ; the lower layer (7) is smaller in content of platinum (layer 7 is made of aluminum oxide ceramic (Al2O3)) than the upper layer (layer 10 is doped with Pt) and contains 0 % of platinum.

Wienand fails to disclose the upper layer contains 2 to 30 vol% of platinum.

However, in the same field of endeavor, Purvis uses 8 to 38 wt.% of platinum in a high temperature platinum aluminide coatings on the layers of sensors or other devices such as turbine hardware (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 8-38 wt.% platinum of Purvis for a part of Wieland’s trap layer (10 and 7). One of ordinary skill in the art would have been motivated to make this modification in order to suppress unwanted chemical reactions in high temperatures as suggested by Purvis (page 1, Introduction, lines 5-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856